Citation Nr: 0609872	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

The propriety of the resumption of a compensable rating for 
postoperative fracture of the right femur, effective 
September 28, 2001.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision, which granted a 
20 percent rating for postoperative fracture of the right 
femur, effective January 28, 2001.  The veteran appeals for 
an effective date prior to September 28, 2001, for the 
resumption of a compensable rating for postoperative fracture 
of the right femur.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in August 2004, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge.  Accordingly, 
he was scheduled for a hearing at the RO before a traveling 
Veterans Law Judge in August 2005.  However, the veteran did 
not appear for his hearing.  He subsequently submitted a 
motion to reschedule his hearing.  Under the provisions of 
38 C.F.R. § 20.704, the undersigned Veterans Law Judge, 
before whom the veteran had previously been scheduled to 
appear at a hearing, found that he had shown good cause for 
failing to appear and ruled in favor of his motion to 
reschedule his hearing.  

In view of the foregoing, the appeal must be returned to the 
RO so that the veteran can be scheduled for a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).  In so doing, the RO should clarify 
whether the veteran desires a hearing before a traveling 
Veterans Law Judge or a video conference hearing conducted by 
a Veterans Law Judge sitting in Washington, DC.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should also schedule the veteran 
for a personal hearing at the RO before a 
Veterans Law Judge.  In so doing, the RO 
should clarify whether the veteran 
desires a hearing before a traveling 
Veterans Law Judge or a video conference 
hearing conducted by a Veterans Law Judge 
sitting in Washington, DC.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

